422 F.2d 400
Robert E. WEIFORD, Appellant,v.Louis R. THIEBAUD, Appellee.
No. 13678.
United States Court of Appeals, Fourth Circuit.
March 10, 1970.

William E. Hamb and Rudolph L. Di Trapano, Charleston, W. Va., for appellant.
Edward W. Eardley and John R. Fowler, Charleston, W. Va. (Steptoe & Johnson, Charleston, W. Va., on brief), for appellee.
Before BOREMAN, WINTER and BUTZNER, Circuit Judges.
PER CURIAM:


1
While stopped for traffic, Robert E. Weiford's automobile was struck in the rear by a car driven by Louis R. Thiebaud. From a judgment entered on the jury's verdict for Thiebaud, Weiford appeals claiming Thiebaud was negligent as a matter of law.


2
We conclude, however, that the question of Thiebaud's negligence was properly submitted to the jury and that its verdict is supported by the evidence.


3
The judgment is affirmed.